Citation Nr: 1217761	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  99-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a generalized anxiety disorder.

2.  Entitlement to service connection for costochondritis.

3.  Entitlement to service connection for lumbar paravertebral myositis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from January 1991 to October 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the RO in San Juan, the Commonwealth of Puerto Rico.  In May 1999 the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In February 2005 the Board affirmed the RO's denial of these claims.  The Veteran appealed this case to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2006, the Court granted a joint motion for remand, vacated the February 2005 Board decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.

In July 2007, the Board remanded the matter to the RO for additional development.  The Board remanded again in May 2010.  The case returns now for appellate consideration.  

The Veteran also appealed the issue of service connection for bronchial asthma.  The RO granted service connection in a December 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder is due to his service-connected bronchial asthma.

2.  The Veteran does not have a current disability of costochondritis or an undiagnosed disability manifested by costochondritis.

3.  The Veteran's lumbar paravertebral myositis and lumbar spondylosis with associated discogenic disease at L5-S1 and lumbar L5 radiculopathy were not incurred in service, are not related to any incident of service and are not an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The Veteran's generalized anxiety disorder was caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  A costochondritis disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The Veteran's lumbar paravertebral myositis and lumbar spondylosis with associated discogenic disease at L5-S1 and lumbar L5 radiculopathy were not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has costochondritis and lumbar paravertebral myositis as a result of in-service injuries in Saudi Arabia in 1991.  The Veteran contends further that his generalized anxiety disorder is secondary to his service-connected bronchial asthma.  For the reasons that follow, the Board concludes that service connection is warranted for the generalized anxiety disorder but not for costochondritis or lumbar paravertebral myositis.  

The Board addresses first the anxiety disorder claim.  Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran was seen initially at a February 1996 VA mental diseases examination.  At that time, the Veteran did not meet the criteria for a specific mental disorder.  The examiner noted that the Veteran had symptoms mostly secondary to his left circumstances with the added factor of the secondary effects of bronchodilators prescribed for his asthma.  

In July 1999, the Veteran underwent a VA mental diseases examination.  The examiner diagnosed an anxiety disorder, not otherwise specified, secondary to his asthma treatment.  The examiner provided an opinion that based on the record and the Veteran's reported history his anxiety disorder was not related to military service.  

The Veteran has not received another VA examination for this claim since 1999.  No contrary evidence has been submitted since then.  

At the time of the Board's previous actions in this case, the Veteran's bronchial asthma was not service-connected.  Service connection was granted for bronchial asthma in a December 2011 rating decision.  Competent evidence both diagnoses and relates the generalized anxiety disorder to the bronchial asthma.  The Board concludes that the requirements for secondary service connection have been met.  See 38 C.F.R. § 3.310.

Costochondritis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran;" (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ];" (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2012;" and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R.  § 3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Service medical records (including his separation examination) are silent as to complaints, treatment or diagnoses relating to costochondritis.  No musculoskeletal chest abnormality was identified on VA examinations in December 1994, February or March 1996.  The claimed costochondritis disorder was first diagnosed on a February 1997 VA examination report.  The Veteran complained of chest pain.  The Veteran had tenderness to palpation on the chest costochondral cartilages.  Regardless, the evidence does not demonstrate any association of such condition to service.  Furthermore, the Veteran did not report a history of chest pain of at least six months.  The Veteran did not testify as to the presence of recurrent or persistent chest pain in his 1999 DRO hearing.  The Veteran was seen for a February 2012 VA examination which found no costochondritis present.  

The Board finds that the Veteran does not, and has not had, a chronic disability characterized by costochrondritis at any time during the period on appeal.  The Veteran has offered no argument as to this issue.  He has offered no lay evidence in support of this claim.  The medical evidence of record does not support the existence of a chronic disability, diagnosed or undiagnosed.  In the absence of either a diagnosed or undiagnosed disability, service connection is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Paravertebral Myositis

During the June 1999 DRO hearing, the Veteran testified that while serving in the Persian Gulf he stepped on a fire hose, lost his balance, and fell, twisting his ankle.  He testified that he was taken to the hospital where his right ankle injury was diagnosed and that "after that, I started complaining also about the pain in my leg and my back, but, as I said before, my first and primary pain at that moment was the leg, which was where they [sic] pain was at its worst."  He went on to testify that he reinjured his ankle from a later fall, landing in a sitting position.  When asked where this happened he reported that it happened in Saudi Arabia.

He also referred to his claimed back disability as follows: 

My back condition, I did not identify it at first during the period in the Gulf, because, since I suffered from the condition that I suffer from in my leg, well, the pain was, was so continuous and constant in both places and the priority at the time was my ankle which was inflamed.  Uh, after I came back to Puerto Rico, I started noticing that I was not able to, to do my functions, even run at the [P.T.] of the company that I was in, do the exercises, and I started noticing a deficiency in trying to keep my balance.  Uh, during the fall which I suffered in, in the Gulf, uh, one of them was in a sitting position, uh, that fall made me, when I was here in Puerto Rico, suffer from transient paralyses that have lasted from one to 2 months without even being able to get out of bed. 

He testified that these described symptoms led him to seek treatment from a private physician, and then from VA.  As discussed at great length in the Duties to Notify and Assist section below, many private records have not been associated with the claims file.  

Following his representative's question as to whether he had any service in the National Guard or Reserves after his return from the Persian Gulf, the Veteran testified that he was in the Reserves company when he came back as "I was in charge of a platoon and I was in the process of, of receiving the equipment and all of that and my responsibility was to be there with them.  Once my responsibility with them there was over, I was discharged from the service."  

The Veteran was separated from active duty on October 19, 1991.  Army Reserve personnel records show that he was discharged in August 1992.  

A report of a July 1999 VA mental disorders examination includes the following history: 

"The veteran was an Army reservist for 16 years and was activated for the Persian Gulf War . . . serving from 2/7/91 to 9/19/91 in South West Asia . . . The veteran reports that he fractured his right ankle on 5/92 in Saudi Arabia needing two casts. He reports that due to that problem he fell and hurt his back also." 

Of note is this is an incorrect history.  The Veteran was not in Saudi Arabia in 1992 and his ankle injuries, which he described in detail, are documented in the service treatment records as occurring prior to his separation from active service in October 1991. 

In the September 2006 joint motion, the Parties agreed as follows: 

The Parties note that the dates for Appellant's Army Reserve service are relevant because service connection may be established for an injury incurred during active duty training or from an injury incurred during inactive duty training. [citations omitted].  Appellant's Army Reserve service should be verified and his service medical records from this period of service should be obtained. 

September 2006 Joint Motion at 4.  The RO requested additional service records, both personnel and treatment.  As discussed below, no additional service treatment records were located.  The Veteran's service personnel records were obtained.  These show that the Veteran was approved for separation from Reserve service in August 1992, made effective in October 1992.  There is no summary of Reserve training which might shed light on the appeal.  He alleges that he had continuing problems on his return to Puerto Rico; has not alleged additional injury or treatment during his Reserve service.  There appear to be no outstanding records from his Reserve service which might shed light on this claim.  

Service medical records are silent as to complaints, treatment or diagnoses relating to any chronic back condition.  Private post service records from September 1994 report reflect the first back complaints, notably with onset of back pain only one month earlier.  No musculoskeletal abnormality was subsequently identified on VA examination in December 1994, but lower back pain was diagnosed.  Subsequently, on VA examination of February 1996, lumbar paravertebral myositis was diagnosed, but the condition was not associated to the Veteran's service.  A large herniated disc was also identified at L5-S1.  Such medical evidence weighs against this claim.

With respect to the Veteran's contentions that he has experienced low back pain since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  As to continuity of symptomatology, the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has not reported that a medical professional gave him an in-service diagnosis (as he acknowledges that he failed to report the back pain during service) and his contentions have not been supported by a later competent medical opinion.  

The Board must also consider credibility.  The Veteran did not complain of back pain at the time of his right ankle fracture during service, despite the opportunity to do so.  The Veteran has testified that he had back pain but that his ankle had priority.  The Board finds that this is an unpersuasive explanation for the lack of complaints.  Injuries are commonly recorded following open ended questioning by medical professionals.  The answers are recorded regardless of which parts of the body are involved.  Incidental findings are also recorded.  Pain due to a fall would be recorded and the Veteran provided physical examination to determine whether additional injury had been incurred had he actually reported it.  For the Veteran's back pain to remain unrecorded requires either there was no pain or that the pain was so minimal he did not notice it at the time.  If he did not notice it, his present recollection of pain is not credible.  If there was no pain, his present recollection is not credible.  

Furthermore, the Veteran's September 1994 treatment for low back pain indicated that the problem had been present for one month.  This is contrary to his present contentions of continuity of low back pain since service.

Based on a review of the Veteran's statements as a hole, the Board finds that the Veteran is simply not an accurate historian of his disabilities.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  His lay statements are of low probative value.

The Veteran was seen for a February 2012 VA examination in connection with this claim.  The Veteran provided a history similar to the above.  He reported that he had fallen during service and hurt his back, but was not seen at sick call for that reason.  The Veteran claimed that a private doctor ordered a MRI which showed a herniated nucleus pulposus (HNP) at the L5-S1 level one year after service.  The Veteran reported current low back pain with radiating cramps to the right leg.  He denied foot drop.  The examiner indicated that the Veteran's current diagnoses were lumbar spondylosis with associated discogenic disease at L5-S1 and lumbar L5 radiculopathy.  The examiner noted from review of the claims file that there was no evidence that the recurrent back pain existed at a September 1991 separation physical.  The examiner used that basis to conclude that the Veteran's low back disability was not related to service.  

The Board notes that the mere absence of contemporaneous medical records of an injury or symptoms is not sufficient to find that the injury did not occur or that the symptoms did not exist.  See Buchanan.  The Board, however, has reviewed the Veteran's account of his right ankle fracture, his private medical records, his service treatment records and his various statements and testimony in the course of this claim and has concluded that he has not provided a credible account of in-service low back pain or continuity of symptomatology since that time.  The examiner was plainly provided the Veteran's contentions as reflected by the Veteran's reported history.  The examiner just as plainly did not accept the Veteran's contentions.  The Board notes that medical examiners are not required or expected to produce opinions that mimic legal analysis such as credibility determinations.  As the examiner's rejection of the Veteran's contentions mirrors the Board's, the examiner had only the medical record left as a basis for an opinion.  Those records did not indicate that the Veteran had a low back disability since his 1991 period of active service.  The Board finds that the examiner's analysis of the factual predicate is consistent with the Board's and adequate for ratings purposes under Buchanan.  

The Board finds that the preponderance of the evidence demonstrates onset of pathology well after service and that the condition had no relationship to service, including Reserve service.  As a result, the Board concludes that service connection is not warranted.  See Hickson.  

The Board has also considered presumptive service connection.  Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran;" (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ];" (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2012;" and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).  The Board notes, however, that the Veteran's low back disability has been positively diagnosed as lumbar paravertebral myositis and lumbar spondylosis with associated discogenic disease at L5-S1 and lumbar L5 radiculopathy.  There is no undiagnosed illness present.  These disabilities are not among those listed in 38 C.F.R. § 3.317(b).  Thus, the presumption is not satisfied.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's lumbar paravertebral myositis claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

As to the claim of service connection for a generalized anxiety disorder, that claim has been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The initial adjudication of the Veteran's claims occurred prior to the passage of the Veterans Claims Assistance Act, which sets forth the current standard for the duty to notify.  A July 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  While this letter was not sent prior to the initial adjudication of the Veteran's claims, he was not prejudiced as he was given notice, ample opportunity to respond over nearly five years and his claims readjudicated in September 2009 and March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has identified obtain outstanding treatment records from the Hospital Auxilio Mutuo, Hospital San Francisco, and Dr. M.  As discussed below, the Board and the RO have repeatedly asked the Veteran to either submit these records or to provide an authorized release so that VA may obtain them on his behalf.  The Veteran persists in failing to submit either the records or an authorized release so that VA may obtain them on his behalf.  The duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the duty to assist has been discharged.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Veteran was afforded a February 2012 medical examination to obtain an opinion as to whether he had costochondritis or lumbar paravertebral myositis as a result of in-service falls.  The examiner concluded that the Veteran did not have a costochrondritis disability.  The examiner also concluded that the Veteran's lumbar paravertebral myositis and lumbar spondylosis with associated discogenic disease at L5-S1 and lumbar L5 radiculopathy were not related to service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  As discussed at length above, while the examiner's basis for the opinion mirrors the Board's determination regarding the Veteran's contentions.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in July 2003, July 2007 and May 2010.  The Board will discuss those instructions pertinent to the costochondritis and lumbar paravertebral myositis only and will address each remand in turn.  

The July 2003 remand instructed that the RO verify the Veteran's current address and obtain outstanding records from the Hospital Auxilio Mutuo, Hospital San Francisco, and Dr. M.  The Board determined that the instructions had been complied with in a February 2005 decision.  The Veteran's case was returned to the Board by a September 2006 U.S. Court of Appeals for Veterans Claims (Court) order endorsing a September 2006 joint motion for remand (JMR).  In pertinent part, the JMR faulted a February 2005 Board decision on these issues for failing to ensure adequate compliance with July 2003 remand instructions.  As such, the Board was compelled to remand again for compliance.  

The July 2007 remand instructed that the RO was to confirm the Veteran's present address, his dates of service, send a corrective duty to notify letter, and obtain outstanding treatment records from the Hospital Auxilio Mutuo, Hospital San Francisco, and Dr. M.  The RO utilized a new address provided in a March 2007 report of contact for the Veteran's address.  Several letters were sent to this address and were not returned as undeliverable.  The Veteran was contacted in July 2011 with a telephone number associated with the March 2007 address.  The Board concludes that the Veteran's address has been confirmed.  The RO contacted the National Personnel Records Center (NPRC) in regarding the Veteran's dates of service.  The NPRC sent all available documents on the Veteran in September 2008.  These have been associated with the claims file.  The RO sent a July 2007 letter which corrected the duty to notify.  The RO sent July 2008 and April 2009 requesting that the Veteran obtain or authorize VA to obtain records from the Hospital Auxilio Mutuo, Hospital San Francisco, and Dr. M.  The Veteran did not respond.  The Board concludes that the July 2007 remand instructions and by extension the July 2003 remand instructions have been complied with.  

The May 2010 remand instructed that the Veteran's Army Reserve medical records, request that the Veteran obtain or authorize VA to obtain records of treatment he received at his employer's first aid station in 1991 at the "Signal Transformer" company.  The RO requested the Veteran's Army Reserve treatment records in May 2010.  The National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records had already been transferred in June 2010.  The RO determined that additional development was not warranted because the Veteran served in the Reserves and that his records would have been transferred to the NPRC on separation from the Reserves.  As the NPRC has already transferred all records in its possession, further searches would be futile.  The RO followed this determination by notifying the Veteran of the need to send in his medical records from his Reserve service in October 2010.  The Veteran did not respond.  The RO also sent a May 2010 letter requesting the Veteran obtain or authorize VA to obtain his 1991 records from the "Signal Transformer" company.  The Veteran did not respond to this letter.  Thus, the May 2010 remand had been complied with.  The Board finds that the RO complied substantially with 2003, 2007 and 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for a generalized anxiety disorder is granted.

Entitlement to service connection for costochondritis is denied.

Entitlement to service connection for lumbar paravertebral myositis is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


